Case 7:21-cr-00372-VB Document 11 Filed 08/26/21 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

(ASA

Plaintiff(s), CALENDAR NOTICE

v. 2| CR 3711p)
lJ OodS

 

 

 

Defendant(s).
x
E TAKE NOTICE that the above-captioned case has been sehedtiéd?—~
vo Status conference ____ Final pretrial conference
___ Telephone conference ___ Jury selection and trial
___ Pre-motion conference ____ Bench trial
___ Settlement conference ____ Suppression hearing
____ Oral argument ___ Plea hearing
____ Bench ruling on motion ___ Sentencing

on | 0 " | ~_, 20 2\ _ at lO ‘QO AMA, in Courtroom 620, United States

Courthouse, 300 Quarropas Street, White Plains, NY 10601. Adjourned from “(3-2
All requests for adjournments or extensions of time must be in writing and

filed on ECF as letter-motions, in accordance with paragraph 1(F) of the Court's

Individual Practices. Absent special circumstances, such requests shall be made at

least two business days prior to the scheduled appearance.

Dated: K-2k “ 20 |

White Plains, NY

SO ORD D:

 

Vincent L. Briccetti
United States District Judge
